Exhibit 10.28

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

(the “Contract”)

issued to

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED

IN THE INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED TO AND FORMING PART OF THIS CONTRACT

(the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

 

A. This Contract is to indemnify the Company in respect of the liability
accruing to the Company as a result of loss or losses under Policies classified
by the Company as Private Passenger Automobile Physical Damage and Liability
issued by or on behalf of the Company, in force at the inception of this
Contract, or written or renewed during the term of this Contract, subject to the
terms and conditions herein contained. The subject Policies shall include
business assumed by the Company as 100.0% quota share reinsurance from
USAgencies Casualty Insurance Company.

 

B. It is understood that the business reinsured under this Contract is deemed to
include coverages extended for non-resident drivers under the Motor Vehicle
Financial Responsibility Law or the Motor Vehicle Compulsory Insurance Law, or
any similar law of any state or province, following the provisions of the
Company’s Policies when they include or are deemed to include so called “out of
state insurance” provisions.

ARTICLE 2

TERM

 

A. This Contract shall take effect on December 31, 2013 and shall remain in
effect through December 31, 2014, both days inclusive, applying to losses
commencing during the term of this Contract.

 

1



--------------------------------------------------------------------------------

B. At termination of this Contract, the Reinsurer shall return the ceded
unearned premium, net of provisional ceding commission, as of the date of
termination, on business in force at that date, and shall be released from
liability for losses occurring after termination.

 

C. Notwithstanding the above, in the event that no approval is obtained from the
Illinois Department of Insurance by May 15, 2014, this Contract shall be null
and void at inception and any amounts previously paid either party shall be
returned.

ARTICLE 3

RETENTION AND LIMIT

 

A. The Company shall cede, and the Reinsurer shall accept as reinsurance, a
quota share percentage of business reinsured hereunder as follows:

 

  1.       a.        Section A – a 20.0% quota share of business in force at the
inception of this Contract, or written or renewed on and after that date until
January 1, 2014, as respects Policies issued in the States of Alabama, Illinois,
Louisiana and Texas (“Section A Business”); and     b.    Section B – a 60.0%
quota share of business in force at the inception of this Contract, or written
or renewed on and after that date until January 1, 2014, as respects Policies
issued in the State of California (“Section B Business”).   2.   Section C – a
60.0% quota share of business in force on January 1, 2014 or written or renewed
on and after that date, as respects Policies issued in the States of Alabama,
California, Illinois, Louisiana and Texas (“Section C Business”).

 

B. As respects Section C Business, the Company’s Gross Net Earned Premium Income
for Policies subject hereunder shall not exceed $330,000,000 (“Premium Cap”), or
so deemed. Should the Premium Cap be exceeded, the Reinsurer’s quota share
cession shall be reduced as respects the business for which the Premium Cap is
exceeded, to the same proportion that the quota share cession of the Premium Cap
bears to the Company’s total Gross Net Earned Premium Income under Section C
Business of this Contract. Notwithstanding the foregoing, the Company may give
written notice to the Reinsurer requesting agreement to raise the Premium Cap
hereunder and such agreement shall be determined within 30 days after receipt by
the Reinsurer of such notice from the Company. No response from the Reinsurer
within 30 days will constitute waiver of the Premium Cap.

 

C. Notwithstanding the above, it is agreed that the Losses Incurred under
Policies issued in the State of Texas and subject to Section C Business
hereunder shall not exceed 88.0% of the ceded Gross Net Earned Premium Income as
respects Policies issued in the State of Texas and subject to Section C Business
for the term of this Contract.

 

2



--------------------------------------------------------------------------------

D. The Reinsurer shall pay to the Company the Reinsurer’s quota share of losses
under the Policies covered under this Contract.

 

E. Notwithstanding the above, as respects Property business, the Reinsurer’s
liability shall not exceed its quota share of $3,000,000 any one Catastrophe
Loss Occurrence.

ARTICLE 4

MAXIMUM LIMITS OF LIABILITY

 

A. The limits of liability of the Company with respect to any one Policy shall
be deemed not to exceed:

 

Bodily Injury Liability

   $


$

100,000 each person


300,000 each occurrence

  


  

Property Damage Liability

   $ 100,000 each occurrence   

Comprehensive/Collision Coverage

   $ 70,000 per vehicle   

Uninsured/Underinsured Motorists Coverage

   $ 100,000/$300,000/$100,000   

Personal Injury Protection (PIP)/Property Protection Insurance (PPI)/Residual
Liability Insurance

     Statutory limits   

Medical Payment

   $ 10,000   

 

B. The amounts shown above shall be extended to follow the liability of the
Company in the event of the stacking of Policy limits, or if the company is
required by statute, regulation or by an order of an insurance department to
increase the minimum coverage limits.

ARTICLE 5

SPECIAL TERMINATION

 

A. The Company may commute a Subscribing Reinsurer’s percentage share in this
Contract at any time by giving not less than 30 days’ prior written notice to
the Subscribing Reinsurer, or the Subscribing Reinsurer may commute this
Contract by giving not less than 30 days’ prior written notice to the Company in
the event of any of the following circumstances:

 

  1. the other party has experienced a Change in Control; or

 

  2. failure of the other party to make payment of any undisputed balance under
this Contract when due, and failure to remit the overdue payment within 30 days
of the due date; or

 

  3. the other party has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary) or proceedings have been
instituted against it for the appointment of a receiver, liquidator, conservator
or trustee in bankruptcy, or other agent known by whatever name, to take
possession of its assets or control of its operations; or

 

3



--------------------------------------------------------------------------------

  4. a State Insurance Department or other legal authority orders the other
party to cease writing business.

 

B. The Company may commute this Contract at any time by giving written notice to
the Subscribing Reinsurer in the event any of the following circumstances occur:

 

  1. the Subscribing Reinsurer’s A.M. Best’s rating is assigned or downgraded
below “A-”; or

 

  2. the Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent; or

 

  3. the Subscribing Reinsurer ceases assuming new and renewal property and
casualty treaty reinsurance business.

 

C. The Subscribing Reinsurer may commute this Contract at any time by giving
written notice to the Company in the event any of the following circumstances
occur:

 

  1. the Company’s Risk Based Capital ratio falls below 225.0% as reported on a
quarterly basis during the term of this Contract; or

 

  2. the Company’s Risk Based Capital ratio is below 300.0% as reported on a
quarterly basis during the term of this Contract and the Company’s
policyholders’ surplus, as reported in the financial statements of the Company
has been reduced by greater than 12.0% of the amount thereof from calendar
quarter to quarter, after giving effect to any subsequent capital infusions to
be made from the Available Standby Capital, or the policyholders’ surplus has
been reduced by more than 20.0% of the amount thereof as of September 30, 2013,
after giving effect to any subsequent capital infusions to be made from the
Available Standby Capital.

 

D. For purposes of this Article, a “Change in Control”, as respects a party to
this Contract, means:

 

  1. that a Person has entered into an agreement to purchase, sell or otherwise
obtain (whether by stock or asset purchase, bulk reinsurance, merger,
consolidation or otherwise, in one or a series of transactions), or has so
purchased, sold or otherwise transferred or obtained, a controlling interest in
the party. Without limiting the foregoing, a Person shall be deemed to have a
controlling interest in the party if such Person owns, controls or holds an
ownership interest in the party of at least 51.0%;

 

  2. any Person makes a valid Form A filing with the Illinois Department of
Insurance seeking approval for acquisition of control of the Company; or

 

4



--------------------------------------------------------------------------------

  3. for the purposes of this paragraph, a “Person” means an individual,
corporation, limited liability company, partnership, association, trust,
unincorporated entity or governmental entity.

 

F. For purposes of this Article, “Available Standby Capital” means the sum of
(1) the Carrier Support Escrow Fund in the original amount of $20.0 million, and
(2) the Contingent Amount in the original amount of $20.0 million, less any such
amounts previously paid to Company or a member of its holding company group, as
such terms are defined in that certain Stock and Asset Purchase Agreement dated
September 16, 2013, by and between Affirmative Insurance Holdings, Inc.,
Affirmative Services, Inc., and USAgencies Management Services, Inc., as
Sellers, and Confie Seguros Holding II Co. and Confie Insurance Group Holdings,
Inc., as Buyer Parties.

 

G. This paragraph shall apply if this Contract is commuted in accordance with
either paragraph A, B or C of this Article.

 

  1. Within 30 days after the date of commutation, the Company shall submit a
statement of valuation of the known outstanding claim or claims showing the
elements reasonable to establish the commutation amount, and, if the Reinsurer
agrees with the Company’s calculation, the Reinsurer shall promptly pay the
amount requested.

 

  2. In the event the Company and the Reinsurer cannot agree on the commutation
value, the Reinsurer and the Company shall mutually appoint an independent
actuary who shall investigate and determine the commutation value. In the event
the Reinsurer and the Company cannot reach an agreement on an independent
actuary, each party shall appoint an actuary within 30 days after receipt of the
written request for commutation. Upon such appointment, the two actuaries shall
appoint a third actuary. If the two actuaries fail to agree on the selection of
a third actuary within 30 days of their appointment, each of them shall name
three individuals, of whom the other shall decline two, and the decision shall
be made by drawing lots. The actuaries shall then investigate and determine the
commutation value of such losses. All actuaries shall be fellows of the Casualty
Actuarial Society or the American Academy of Actuaries, and shall be
disinterested in the outcome of the commutation.

 

  3. The Reinsurer’s proportion of the amount determined in subparagraphs G(1)
or G(2) above shall be considered the Reinsurer’s total liability for the
losses, and the Reinsurer shall pay the commutation amount promptly after
execution by both parties of a commutation and release agreement. The
Reinsurer’s payment of the commutation amount shall constitute a complete
release of both parties from all further liability as respects this Contract.

 

5



--------------------------------------------------------------------------------

ARTICLE 6

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies. However, coverage under this Contract shall be limited to
Policies issued in the States of Alabama, California, Illinois, Louisiana and
Texas.

ARTICLE 7

EXCLUSIONS

 

A. This Contract shall not cover and specifically excludes:

 

  1. Loss or damage that is occasioned by war, invasion, hostilities, acts of
foreign enemies, civil war, rebellion, insurrection, military or usurped power,
or martial law or confiscation by order of any government or public authority.
This War Exclusion Clause shall not, however, apply to interests which at time
of loss or damage are within the territorial limits of the United States of
America (comprising the fifty States of the Union, the District of Columbia, and
including bridges between the U.S.A. and Mexico provided they are under United
States ownership), Canada, St. Pierre and Miquelon, provided such interests are
insured under Policies containing a standard war or hostilities or warlike
operations exclusion clause.

 

  2. Business excluded by the following attached Nuclear Incident Exclusion
Clauses:

 

  a. Nuclear Incident Exclusion Clauses—Liability—Reinsurance—U.S.A.;

 

  b. Nuclear Incident Exclusion Clauses—Physical Damage—Reinsurance—U.S.A.

 

  3. Pools, Associations and Syndicates, except as provided in the Assignments
Article.

 

  4. Mortgage Impairment Insurance or other similar covers, however styled.

 

  5. Products Liability, Professional Malpractice Liability, Directors’ &
Officers’ Liability, Securities and Exchange Commission Liability, Workers’
Compensation and Employers Liability.

 

  6. Loss arising out of the ownership, maintenance or use of any vehicle, the
principal use of which is as:

 

  a. a public or livery conveyance;

 

  b. an emergency vehicle;

 

6



--------------------------------------------------------------------------------

  c. a drive-yourself motor vehicle available for leasing periods of less than
six months;

 

  d. an automobile used in speed contests and races;

 

  e. a motorcycle.

 

  7. Commercial Automobile Physical Damage and Liability business.

 

  8. Reinsurance assumed, except for business assumed from affiliated companies
and agency reinsurance.

 

  9. Losses arising from seepage and pollution as per the Company’s original
Policies and any amendments attached thereto. This exclusion will not apply,
however, when the judicial entity having legal jurisdiction invalidates the
Company’s pollution exclusion when such liability was intended to be excluded
from coverage.

 

  10. Acts of Terrorism that involve the use, release, or escape of nuclear,
biological or chemical materials, or directly or indirectly result in nuclear
reaction or radiation or radioactive contamination; and it appears that the
purpose of the terrorism was to release such materials. “Acts of Terrorism”
means an act, including but not limited to the use of force or violence and/or
the threat thereof, of any person or group(s) of persons, whether acting alone
or on behalf of or in connection with any organization(s), committed for
political, religious, ideological or similar purposes including the intention to
influence any government and/or to put the public, or any section of the public,
in fear.

This exclusion shall not be construed to apply to loss occasioned by riots,
strikes, civil commotion, vandalism or malicious damage as those terms have been
interpreted by United States Courts to apply to insurance policies.

 

  11. Loss arising from exposure to asbestos, to the extent excluded in the
Company’s Policy.

 

  12. Any penalties, late fees, litigation expenses, arbitration fees or costs
incurred as a result of late payment of PIP benefits.

 

  13. Flood, when written as such.

 

  14. Earthquake, landslide or other earth movement, when written as such.

 

  15. Loss Adjustment Expenses sustained in connection with losses subject
hereunder.

 

  16. Extra Contractual Obligations and Loss in Excess of Policy Limits.

 

7



--------------------------------------------------------------------------------

B. If the Company inadvertently issues a Policy falling within the scope of
exclusion A(6) above, such Policy shall be covered hereunder, provided that the
Company issues, or causes to be issued, the required notice of cancellation
within 30 days after a member of the Company’s executive or managerial staff
becomes aware that the Policy applies to excluded classes, unless the Company is
prevented from canceling said Policy within such period by applicable statute or
regulation, in which case such Policy shall be covered hereunder until the
earliest date on which the Company may cancel.

 

C. Business which is beyond the terms, conditions or limitations of this
Contract may be submitted to the Reinsurer for special acceptance hereunder and
such business, if accepted by the Reinsurer in writing, shall be subject to all
of the terms, conditions and limitations of this Contract except as modified by
the special acceptance.

ARTICLE 8

ASSIGNMENTS

The provisions of this Contract shall apply to risks assigned to the Company
under any Assigned Risk Plan or similar plan if, in the opinion of the Company,
such risks were assigned to the Company because of the business written and
reinsured hereunder.

ARTICLE 9

OTHER REINSURANCE

The Company may maintain physical damage catastrophe excess of loss reinsurance
and casualty excess of loss reinsurance, recoveries under which shall inure to
the benefit of this Contract.

ARTICLE 10

PREMIUM

 

A. As respects Policies issued in the States of Alabama, Illinois, Louisiana and
Texas, in force at inception of this Contract, the Company shall cede to the
Reinsurer a 20.0% share of the unearned portion of the Gross Net Written Premium
Income for such Policies. As respects Policies issued in the State of
California, in force at inception of this Contract, the Company shall cede to
the Reinsurer a 60.0% share of the unearned portion of the Gross Net Written
Premium Income for such Policies. Thereafter, the Company shall cede to the
Reinsurer its exact proportion of the Gross Net Written Premium Income collected
by the Company for business covered under Section A Business and Section B
Business of this Contract.

 

B. Furthermore, the Company shall cede to the Reinsurer an additional 40% share
of the unearned portion of the Gross Net Written Premium Income for Policies
issued in the States of Alabama, Illinois, Louisiana and Texas, in force at
12:01 a.m., Standard Time, January 1, 2014. Thereafter, the Company shall cede
to the Reinsurer its exact proportion of the Gross Net Written Premium Income
collected by the Company for business covered under Section C Business of this
Contract.

 

8



--------------------------------------------------------------------------------

ARTICLE 11

CEDING COMMISSION

 

A. As respects Section A Business and Section B Business, the Reinsurer shall
allow the Company a ceding commission of 28.0% of the Gross Net Written Premium
Income ceded hereunder. The Company shall allow the Reinsurer return commission
on return premiums at the same rate.

 

B. As respects Section C Business, the Reinsurer shall allow the Company a
provisional ceding commission of 28.0% of the Gross Net Written Premium Income
ceded hereunder. The Company shall allow the Reinsurer return commission on
return premiums at the same rate.

ARTICLE 12

COMMISSION ADJUSTMENT

This Article shall apply only to Section C Business.

 

A. The provisional commission allowed the Company shall be adjusted in
accordance with the provisions set forth herein. The adjusted commission rate
shall be calculated as follows and be applied to Net Premiums Earned:

 

  1. if the ratio of Losses Incurred to Net Premiums Earned is 79.0% or greater,
the adjusted commission rate shall be 16.0%;

 

  2. if the ratio of Losses Incurred to Net Premiums Earned is less than 79.0%,
the adjusted commission rate shall be 16.0%, plus 100.0% of the difference in
percentage points between 79.0% and the actual ratio of Losses Incurred to Net
Premiums Earned, sliding 1:1 to a maximum ceding commission of 95.0%.

 

B. Within 18 months following the inception of this Contract, and every six
months thereafter until all losses under Policies covered hereunder have been
settled, the Company shall calculate and report the adjusted commission on Net
Premiums Earned. Each calculation shall be based on cumulative transactions
hereunder from the beginning of this Contract through the date of adjustment. If
the adjusted commission on Net Premium Earned as of the date of adjustment is
less than commissions previously allowed by the Reinsurer, the Company shall
remit the difference to the Reinsurer with its report. If, for any calculation,
the adjusted commission on Net Premiums Earned is greater than commissions
previously allowed by the Reinsurer on Net Premiums Earned, the Reinsurer shall
remit the difference to the Company as promptly as possible after receipt and
verification of the Company’s report.

 

9



--------------------------------------------------------------------------------

ARTICLE 13

REPORTS AND REMITTANCES

 

A. As promptly as possible after receipt by the Company of the Reinsurer’s
signed Interests and Liabilities Agreement to this Contract, the Company shall
report to the Reinsurer:

 

  1. the Reinsurer’s quota share of the unearned premium subject to this
Contract as of December 31, 2013; and

 

  2. the Reinsurer’s quota share of the unearned premium subject to this
Contract as of January 1, 2014.

 

B. Within 30 days following the end of each month, the Company will render an
account to the Reinsurer as follows, summarized by line of business:

 

  1. As respects only Sections A and B Business:

 

  a. Gross Net Written Premium Income as respects Sections A and B Business
during the month;

 

  b. reinsurance premium on Gross Net Earned Premium Income as respects Sections
A and B Business during the month;

 

  c. the provisional ceding commission on (b) above;

 

  d. ceded loss paid as respects Sections A and B Business during the month; and

 

  e. ceded subrogation, salvage, or other recoveries as respects Sections A and
B Business during the month.

If the balance of subparagraphs (b) less (c) less (d) plus (e) of subparagraph
B(1) above is positive for any month, the Company shall remit the amount due
within 50 days after the close of the month. If said balance is negative, the
Reinsurer shall remit the amount due within 15 days after receipt of the
account.

 

  2. As respects only Section C Business:

 

  a. Gross Net Written Premium Income as respects Section C Business during the
month;

 

  b. reinsurance premium on Gross Net Earned Premium Income as respects
Section C Business during the month;

 

10



--------------------------------------------------------------------------------

  c. the provisional ceding commission on (b) above;

 

  d. ceded loss paid as respects Section C Business during the month; and

 

  e. ceded subrogation, salvage, or other recoveries as respects Section C
Business during the month.

If the balance of (b) less (c) less (d) plus (e) of subparagraph B(2) above is
positive for any month, the Company shall remit the amount due within 50 days
after the close of the month. If said balance is negative, the Reinsurer shall
remit the amount due within 15 days after receipt of the account.

 

C. This account will also bear a notation advising of the outstanding case loss
reserves, and the unearned premium reserve at the end of the month. Should loss
attributable to a Catastrophe Loss Occurrence be involved, the account shall
bear a notation showing the PCS number(s) and the applicable paid and
outstanding loss.

 

D. The Company shall also provide the Reinsurer with such other information as
may be required by the Reinsurer for completion of its financial statements.

ARTICLE 14

DEFINITIONS

 

A. “Catastrophe Loss Occurrence” means an event that is a Property Claims
Service numbered event.

 

B. “Loss Adjustment Expense” means costs and expenses incurred by the Company in
connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

 

  1. court costs;

 

  2. costs of supersedeas and appeal bonds;

 

  3. monitoring counsel expenses;

 

  4. legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to Declaratory
Judgment Expense;

 

  5. post-judgment interest;

 

  6. pre-judgment interest, unless included as part of an award or judgment;

 

11



--------------------------------------------------------------------------------

  7. a pro rata share of salaries and expenses of Company field employees,
calculated in accordance with the time occupied in adjusting such loss, and
expenses of other Company employees who have been temporarily diverted from
their normal and customary duties and assigned to the field adjustment of losses
covered by this Contract; and

 

  8. subrogation, salvage and recovery expenses.

“Loss Adjustment Expense” does not include office and other overhead expenses,
nor salaries and expenses of the Company’s employees, except as provided in
subparagraph (7) above.

 

C. “Declaratory Judgment Expense” means all expenses incurred by the Company in
connection with a declaratory judgment action brought to determine the Company’s
defense and/or indemnification obligations that are associated with a specific
Policy and claim subject to this Contract. Declaratory Judgment Expense shall be
deemed to have been incurred by the Company on the date of the original loss or
alleged loss, giving rise to the declaratory judgment action.

 

D. “Extra Contractual Obligations” shall be defined as those liabilities not
covered under any other provision of this Contract and that arise from the
handling of any claim on business covered hereunder, such liabilities arising
because of, but not limited to, the following: failure by the Company to settle
within the Policy limit, or by reason of alleged or actual negligence, fraud or
bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of any action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such action.

 

E. “Loss in Excess of Policy Limits” shall be defined as Loss in excess of the
Policy limit, having been incurred because of, but not limited to, failure by
the Company to settle within the Policy limit or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
action.

 

F. “Gross Net Written Premium Income” means gross written premium of the Company
for the classes of business reinsured hereunder, including fees collected by the
Company on Policies written in the State of California, less return premiums,
and less written premiums ceded by the Company for reinsurance that inures to
the benefit of this Contract.

 

G. “Gross Net Earned Premium Income” means the earned portion of Gross Net
Written Premium Income.

 

H. “Net Premiums Earned” means ceded Gross Net Written Premium Income less the
unearned portion thereof as of the effective date of calculation under only
Section C Business.

 

12



--------------------------------------------------------------------------------

I. “Losses Incurred” means ceded losses paid as of the effective date of
calculation, plus the ceded loss reserves outstanding, as respects only Section
C Business.

 

J. “Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

ARTICLE 15

NET RETAINED LIABILITY

 

A. This Contract applies only to that portion of any loss that the Company
retains net for its own account (prior to deduction of any reinsurance that
inures solely to the benefit of the Company).

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
that may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE 16

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same rates, terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

ARTICLE 17

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

ARTICLE 18

LOSS SETTLEMENTS

 

A. The Company alone and at its full discretion shall adjust, settle or
compromise all claims and losses.

 

13



--------------------------------------------------------------------------------

B. As respects losses subject to this Contract, all loss settlements made by the
Company, whether under strict Policy terms or by way of compromise, shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its share of each such settlement in accordance with this Contract.

ARTICLE 19

SALVAGE AND SUBROGATION

 

A. Salvages and all recoveries (including amounts due from all reinsurances that
inure to the benefit of this Contract, whether recovered or not), shall be first
deducted from any loss to arrive at the amount of liability attaching hereunder.

 

B. All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

ARTICLE 20

OFFSET

Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any and all balances due from a party to the other
arising under this Contract. In the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable law governing offset entitlement.

ARTICLE 21

CURRENCY

 

A. Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars, and all payments hereunder shall be in United
States Dollars.

 

B. For purposes of this Contract, where the Company receives premiums or pays
losses in currencies other than United States Dollars, such premiums or losses
shall be converted into United States Dollars at the actual rates of exchange at
which these premiums or losses are entered in the Company’s books.

 

14



--------------------------------------------------------------------------------

ARTICLE 22

UNAUTHORIZED REINSURANCE

 

A. This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company’s reserves.

 

B. The Company agrees, in respect of its Policies or bonds falling within the
scope of this Contract, that when it files with its insurance regulatory
authority, or sets up on its books liabilities as required by law, it shall
forward to the Reinsurer a statement showing the proportion of such liabilities
applicable to the Reinsurer. The “Reinsurer’s Obligations” shall be defined as
follows:

 

  1. unearned premium (if applicable);

 

  2. known outstanding losses that have been reported to the Reinsurer;

 

  3. losses paid by the Company but not recovered from the Reinsurer;

 

  4. losses incurred but not reported;

 

  5. all other amounts for which the Company cannot take credit on its financial
statements unless funding is provided by the Reinsurer.

 

C. The Reinsurer’s Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

 

D. When funding by Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a qualified financial institution and in the form of
the LOC attached hereto as Exhibit A – Letter of Credit Template – in an amount
equal to the Reinsurer’s Obligations. Such LOC shall be issued for a period of
not less than one year, and shall be automatically extended for one year from
its date of expiration or any future expiration date unless 30 days (or such
other time period as may be required by insurance regulatory authorities), prior
to any expiration date the issuing bank shall notify the Company by certified or
registered mail that the issuing bank elects not to consider the LOC extended
for any additional period.

 

E. The Reinsurer and the Company agree that any funding provided by the
Reinsurer pursuant to the provisions of this Contract may be drawn upon at any
time, notwithstanding any other provision of this Contract, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company, for the following purposes, unless otherwise provided for in a
separate Trust Agreement:

 

15



--------------------------------------------------------------------------------

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;

 

  2. to make refund of any sum that is in excess of the actual amount required
to pay the Reinsurer’s Obligations under this Contract (or in excess of 102% of
the Reinsurer’s Obligations, if funding is provided by a Trust Agreement);

 

  3. to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon shall accrue to the benefit of the
Reinsurer. Any taxes payable on accrued interest shall be paid out of the assets
in the account that are in excess of the Reinsurer’s Obligations (or in excess
of 102% of the Reinsurer’s Obligations, if funding is provided by a Trust
Agreement). If the assets are inadequate to pay taxes, any taxes due shall be
paid or reimbursed by the Reinsurer;

 

  4. to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

 

F. If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.

 

G. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

H. Quarterly, the Company shall prepare a specific statement of the Reinsurer’s
Obligations for the sole purpose of amending the LOC or other method of funding,
in the following manner:

 

  1. If the statement shows that the Reinsurer’s Obligations exceed the balance
of the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.

 

  2.

If, however, the statement shows that the Reinsurer’s Obligations are less than
the balance of the LOC (or that 102% of the Reinsurer’s Obligations are less
than the trust account balance if funding is provided by a Trust Agreement), as
of the

 

16



--------------------------------------------------------------------------------

  statement date, the Company shall, within 30 days after receipt of written
request from the Reinsurer, release such excess credit by agreeing to secure an
amendment to the LOC reducing the amount of credit available by the amount of
such excess credit. Should another method of funding be used, the Company shall,
within the time period outlined above, decrease such funding by the amount of
such excess. If the Company does not comply with a request for a reduction to
the funding, the Company shall reimburse the Reinsurer for all funding costs.

ARTICLE 23

TAXES

 

A. In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
tax returns, other than Income or Profits Tax returns, to any state or territory
of the United States of America or to the District of Columbia.

 

B.    1.    Each Subscribing Reinsurer has agreed to allow, for the purpose of
paying the Federal Excise Tax, the applicable percentage of the premium payable
hereon (as imposed under the Internal Revenue Code) to the extent such premium
is subject to Federal Excise Tax.    2.    In the event of any return of premium
becoming due hereunder, the Subscribing Reinsurer shall deduct the applicable
percentage of the premium from the amount of the return, and the Company or its
agent should take steps to recover the Tax from the U.S. Government.

 

ARTICLE 24

ACCESS TO RECORDS

 

A. The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify the
books and records of the Company relating to business reinsured under this
Contract during regular business hours after giving five working days’ prior
notice. This right shall be exercisable during the term of this Contract or
after the expiration of this Contract. Notwithstanding the above, the Reinsurer
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company.

 

B.

Notwithstanding the above, the Company reserves the right to withhold from the
Reinsurer any Privileged Documents. However, the Company shall permit and not
object to the Reinsurer’s access to Privileged Documents in connection with the
underlying claim reinsured hereunder following final settlement or final
adjudication of the case or cases involving such claim, with prejudice against
all claimants and all parties to such

 

17



--------------------------------------------------------------------------------

  adjudications; the Company may defer release of such Privileged Documents if
there are subrogation, contribution, or other third party actions with respect
to that claim or case, and the Company’s defense might be jeopardized by release
of such Privileged Documents. In the event that the Company seeks to defer
release of such Privileged Documents, it shall, in consultation with the
Reinsurer, take other steps as reasonably necessary to provide the Reinsurer
with the information it reasonably requires to indemnify the Company without
causing a loss of such privileges or protections. The Reinsurer shall not have
access to Privileged Documents relating to any dispute between the Company and
the Reinsurer.

 

C. For purposes of this Article:

 

  1. “Privileged Documents” means any documents that are Attorney-Client
Privilege Documents and/or Work Product Privilege Documents.

 

  2. “Attorney-Client Privilege Documents” means communications of a
confidential nature between (a) the Company, or anyone retained by or at the
direction of the Company, or its in-house or outside legal counsel, or anyone in
the control of such legal counsel, and (b) any in-house or outside legal
counsel, if such communications relate to legal advice being sought by the
Company and/or contain legal advice being provided to the Company.

 

  3. “Work Product Privilege Documents” means communications, written materials
and tangible things prepared by or for in-house or outside counsel, or prepared
by or for the Company, in anticipation of or in connection with litigation,
arbitration, or other dispute resolution proceedings.

ARTICLE 25

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

 

  2. have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

18



--------------------------------------------------------------------------------

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  1. when required by retrocessionaires as respects business ceded to this
Contract;

 

  2. when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  3. when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business;

 

  4. when required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract or as required by the Reinsurer for its internal
reinsurance operations.

 

C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

D. The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.

ARTICLE 26

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A. The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

 

  1. what shall constitute a claim or loss covered under any Policy;

 

  2. the Company’s liability thereunder;

 

  3. the amount or amounts that it shall be proper for the Company to pay
thereunder.

 

B. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.

 

C. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery, provided neither party has been prejudiced by the
error, omission or delay.

 

19



--------------------------------------------------------------------------------

ARTICLE 27

INSOLVENCY

 

A. If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Contract, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws shall prevail.

 

B. In the event of the insolvency of the Company, this reinsurance (or the
portion of any risk or obligation assumed by the Reinsurer, if required by
applicable law) shall be payable directly to the Company, or to its liquidator,
receiver, conservator or statutory successor, either: (1) on the basis of the
liability of the Company, or (2) on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the Policy or bond reinsured, which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

C. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

 

D.

As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Contract, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as

 

20



--------------------------------------------------------------------------------

  provided by Section 4118(a)(1)(A) of the New York Insurance Law, provided the
conditions of 1114(c) of such law have been met, if New York law applies) or
except (1) where the Contract specifically provides another payee in the event
of the insolvency of the Company, or (2) where the Reinsurer, with the consent
of the direct insured or insureds, has assumed such Policy obligations of the
Company as direct obligations of the Reinsurer to the payees under such Policies
and in substitution for the obligations of the Company to such payees. Then, and
in that event only, the Company, with the prior approval of the certificate of
assumption on New York risks by the Superintendent of Financial Services of the
State of New York, or with the prior approval of such other regulatory authority
as may be applicable, is entirely released from its obligation and the Reinsurer
shall pay any loss directly to payees under such Policy.

 

E. Notwithstanding the above, in the event of insolvency of those reinsured
companies domiciled in the State of Illinois, the Reinsurer under this Contract
shall have rights, as more fully set forth in Section 173.2, 173.3, and 173.4 of
Illinois Insurance Code, as amended.

ARTICLE 28

ARBITRATION

 

A. In the event of any dispute or difference of opinion hereafter arising with
respect to this Contract, including its formation and validity, it is hereby
mutually agreed that such dispute or difference of opinion shall be submitted to
binding arbitration. An arbitration shall be initiated when either party
provides a written arbitration demand to the other, which shall set forth the
general nature of the claim. One arbitrator shall be chosen by the Company, the
other by the Reinsurer, and an umpire shall be chosen by the two arbitrators
before the arbitrators enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or intermediaries with at least 10 years of experience in insurance and
reinsurance. In the event that a party should fail to choose an arbitrator
within 30 days of receipt of an arbitration demand, the demanding party shall
nominate three candidates within 10 days thereafter, two of whom the recipient
party shall decline, and the third of whom shall be selected as an arbitrator.
In the event that the arbitrators should fail to agree upon an umpire within
10 days of the appointment of the last arbitrator, each party shall nominate
three candidates within 10 days thereafter, two of whom the other shall decline,
and the decision shall be made by drawing lots.

 

B. Unless mutually agreed to in writing by both parties, each party shall be
required to present its case to the arbitrators at a hearing within 180 days
following the appointment of the umpire. Unless otherwise agreed to by both
parties, the hearing shall be held on consecutive days. The arbitrators shall
render their written decision within 21 days following the day on which the
hearing concludes.

 

21



--------------------------------------------------------------------------------

C. The parties may, however, mutually agree to present their respective cases
solely in writing, without the necessity of a formal hearing. In the event the
parties so elect, the parties shall submit initial briefs concurrently. Within
10 days of submission of the initial briefs, each party shall be entitled but
not required to submit a response brief. The arbitrators shall render their
written decision within 21 days after receipt of any response briefs.

 

D. Notwithstanding the provisions of paragraphs A, B and C above, in the event
that either party demands arbitration of a dispute between the Company and the
Reinsurer, and the amount in dispute is less than $250,000, unless the
arbitration notice includes a demand for rescission of this Contract, the
dispute shall be resolved by a sole arbitrator and the following procedures
shall apply:

 

  a. The sole arbitrator shall be chosen by mutual agreement of the parties
within 15 business days after the demand for arbitration. If the parties have
not chosen an arbitrator within the 15 business days after the receipt of the
arbitration notice, the arbitrator shall be chosen in accordance with the
Neutral Arbitrator Selection Procedure modified for a single arbitrator,
established by the AIDA Reinsurance and Insurance Arbitration Society – U.S.
(ARIAS) and in force on the date the arbitration is demanded. The nominated
arbitrator must be available to read any written submissions and hear testimony
within 60 calendar days of being chosen.

 

  b. Within 10 business days after the arbitrator has been appointed, the
parties shall be notified of deadlines for the submission of briefs and
documentary evidence, as determined by the arbitrator. There shall be no
discovery or hearing unless the parties agree to engage in limited discovery
and/or a hearing. Also, the arbitrator can determine, without the consent of the
parties, that a limited hearing is necessary.

 

E. The parties desire that any arbitration proceed expeditiously. To that end,
any written and/or oral discovery shall be conducted within the time limits set
forth herein. To the extent the parties wish to conduct discovery, the parties
shall in good faith attempt to negotiate and agree on reasonable discovery. If
the parties are unable to agree on the extent of any reasonable discovery to be
conducted, the issue of what, if any, discovery to be conducted shall be
presented to the arbitrators. In that event, the arbitrators may allow
reasonable discovery consistent with the parties’ desire to proceed
expeditiously and within the time limits set forth herein.

 

F.

The arbitrators shall consider this Contract as an honorable engagement rather
than merely as a legal obligation; however, in resolving any dispute between the
parties, the arbitrators shall first attempt in all instances to give effect to
the plain meaning of the language set forth in the written agreement.
Notwithstanding anything to the contrary in this Contract, the arbitrators may
at their discretion, consider underwriting and placement information provided by
the Company to the Reinsurer, as well as any correspondence exchanged by the
parties that is related to this Contract; however, such information may not be
used to alter the terms of this Contract or the parties’ obligations hereunder.
The decision of the

 

22



--------------------------------------------------------------------------------

  arbitrators shall be final and binding on both parties; but failing to agree,
the arbitrators shall call in the umpire and the decision of the majority of the
arbitrators and the umpire shall be final and binding upon both parties.
Judgment upon the final decision of the arbitrators may be entered in any court
having competent jurisdiction.

 

G. If more than one Subscribing Reinsurer is involved in the same dispute, all
such Subscribing Reinsurers may constitute and act as one party for purposes of
this Article and communications may be made by the Company to each of the
Subscribing Reinsurers constituting one party, provided, however, that nothing
herein shall impair the rights of such Subscribing Reinsurers to assert several,
rather than joint, defenses or claims, nor be construed as changing the
liability of the Subscribing Reinsurers participating under the terms of this
Contract from several to joint.

 

H. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other the expense of the umpire and of the arbitration. In
the event that one party or both parties fails to choose an arbitrator, as above
provided, the expense of the arbitrators, the umpire and the arbitration shall
be equally divided between the two parties.

 

I. Unless otherwise agreed to by both parties, any arbitration proceedings shall
take place at Burr Ridge, Illinois.

ARTICLE 29

SERVICE OF SUIT

 

A. This Article applies only to those Subscribing Reinsurers not domiciled in
the United States of America, and/or not authorized in any state, territory
and/or district of the United States of America where authorization is required
by insurance regulatory authorities.

 

B. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

C. In the event of the failure of the Reinsurer to perform its obligations
hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by Reinsurer or is determined by
removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Contract, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

23



--------------------------------------------------------------------------------

D. Service of process in such suit may be made upon Messrs. Kerns, Frost and
Pearlman, 70 West Madison Street, Suite 5350, Chicago, Illinois, 60602. The
above-named are authorized and directed to accept service of process on behalf
of the Reinsurer in any such suit.

 

E. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 30

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Illinois, exclusive of conflict of
law rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.

ARTICLE 31

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties. However, this Article shall not be construed as
limiting the admissibility of evidence regarding the formation, interpretation,
purpose or intent of this Contract.

ARTICLE 32

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, salvages, and loss settlements) relating

 

24



--------------------------------------------------------------------------------

thereto shall be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary shall be deemed
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.

ARTICLE 33

MODE OF EXECUTION

 

A. This Contract may be executed by:

 

  1. an original written ink signature of paper documents;

 

  2. an exchange of facsimile copies showing the original written ink signature
of paper documents;

 

  3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative, who confirms the Company’s review of and
agreement to be bound by the terms and conditions of the Interests and
Liabilities Agreements attached to and forming part of this Contract.

On this 18th day of February, in the year of 2014.

AFFIRMATIVE INSURANCE COMPANY

                         /s/ Michael J. McClure                        

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

25



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE—PHYSICAL DAMAGE—REINSURANCE—U.S.A.

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

26



--------------------------------------------------------------------------------

5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

NMA 1119

 

NOTES:    Wherever used herein the terms:    “Reassured”    shall be understood
to mean “Company”, “Reinsured”, “Reassured” or whatever other term is used in
the attached reinsurance document to designate the reinsured company or
companies.    “Agreement”    shall be understood to mean “Agreement”,
“Contract”, “Policy” or whatever other term is used to designate the attached
reinsurance document.    “Reinsurers”    shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the reinsurer or reinsurers.

 

27



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE—LIABILITY—REINSURANCE—U.S.A.

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

  I. It is agreed that the policy does not apply under any liability coverage,
to

injury, sickness, disease, death or destruction

bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

  II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

  III. The inception dates and thereafter of all original policies as described
in II above, whether new, renewal or replacement, being policies which either

 

  (a) become effective on or after 1st May, 1960, or

 

  (b) become effective before that date and contain the Limited Exclusion
Provision set out above;

provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

 

28



--------------------------------------------------------------------------------

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

  I. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

 

  (a) with respect to which an insured under the policy is also an insured under
a nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

  (b) resulting from the hazardous properties of nuclear material and with
respect to which (1) any person or organization is required to maintain
financial protection pursuant to the Atomic Energy Act of 1954, or any law
amendatory thereof, or (2) the insured is, or had this policy not been issued
would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.

 

  II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

immediate medical or surgical relief

first aid,

 

29



--------------------------------------------------------------------------------

to expenses incurred with respect to

bodily injury, sickness, disease or death

bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

  III. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

resulting from the hazardous properties of nuclear material, if

 

  (a) the nuclear material (1) is at any nuclear facility owned by, or operated
by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;

 

  (b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

 

  (c) the

injury, sickness, disease, death or destruction

bodily injury or property damage

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories or possessions or Canada, this
exclusion (c) applies only to

injury to or destruction of property at such nuclear facility.

property damage to such nuclear facility and any property thereat.

 

  IV. As used in this endorsement:

“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material other than the tailings or wastes produced by the extraction or
concentration of uranium or thorium from any ore processed primarily for its
source material content and (2) resulting from the operation by any person or
organization of any nuclear facility included under the first two paragraphs of
the definition of nuclear facility; “nuclear facility” means

 

30



--------------------------------------------------------------------------------

  (a) any nuclear reactor,

 

  (b) any equipment or device designed or used for (1) separating the isotopes
of uranium or plutonium, (2) processing or utilizing spent fuel, or
(3) handling, processing or packaging waste,

 

  (c) any equipment or device used for the processing, fabricating or alloying
of special nuclear material if at any time the total amount of such material in
the custody of the insured at the premises where such equipment or device is
located consists of or contains more than 25 grams of plutonium or uranium 233
or any combination thereof, or more than 250 grams of uranium 235,

 

  (d) any structure, basin, excavation, premises or place prepared or used for
the storage or disposal of waste,

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

With respect to injury to or destruction of property, the word “injury” or
“destruction” includes all forms of radioactive contamination of property.
“property damage” includes all forms of radioactive contamination of property.

 

  V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

 

  (i) Garage and Automobile Policies issued by the Reassured on New York risks,
or

 

  (ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

31



--------------------------------------------------------------------------------

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

*NOTE. The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

 

NOTES:    Wherever used herein the terms:    “Reassured”    shall be understood
to mean “Company”, “Reinsured”, “Reassured” or whatever other term is used in
the attached reinsurance document to designate the reinsured company or
companies.    “Agreement”    shall be understood to mean “Agreement”,
“Contract”, “Policy” or whatever other term is used to designate the attached
reinsurance document.    “Reinsurers”    shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the reinsurer or reinsurers.

21/9/67

NMA 1590 (amended)

 

32



--------------------------------------------------------------------------------

TRUST AGREEMENT REQUIREMENTS CLAUSE

 

A. Except as provided in paragraph B of this Clause, if the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;

 

  2. Stipulates that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), certificates of deposit (issued by a United States
bank and payable in United States legal tender), and investments of the types
permitted by the regulatory authorities having jurisdiction over the Company’s
reserves, or any combination of the three, provided that the investments are
issued by an institution that is not the parent, subsidiary or affiliate of
either the Reinsurer or the Company;

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the trustee upon the direction of the Company, may
whenever necessary negotiate these assets without consent or signature from the
Reinsurer or any other entity;

 

  4. Requires that all settlements of account between the Company and the
Reinsurer be made in cash or its equivalent; and

 

  5. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
Company or the Reinsurer.

 

B. If a ceding insurer is domiciled in California and the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Provides that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash in
United States dollars, certificates of deposit issued by a United States
financial institution as defined in California Insurance Code Section 922.7(a)
and payable in United States dollars, and investments permitted by the
California Insurance Code, or any combination of the above.

 

  2. Provides that investments in or issued by an entity controlling, controlled
by or under common control with either the grantor or the beneficiary of the
trust shall not exceed 5% of total investments.

 

33



--------------------------------------------------------------------------------

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

  4. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
ceding insurer or the Reinsurer.

 

C. If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator.

 

34



--------------------------------------------------------------------------------

EXHIBIT A—LETTER OF CREDIT TEMPLATE

We have established this clean, irrevocable, and unconditional Letter of Credit
in your favor as beneficiary for drawings up to U.S.$            , effective
immediately. This Letter of Credit is issued, presentable and payable at the
office of our servicer,                     , or such other office as we may
advise from time to time and expires with our close of business
on                    . Except when the amount of this Letter of Credit is
increased, this Credit cannot be modified or revoked without your consent.

The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary, including, without limitation, any liquidator, rehabilitator,
receiver, or conservator. Drawings by any liquidator, rehabilitator, receiver or
conservator shall be for the benefit of all of the Beneficiary’s policyholders.

We hereby undertake to promptly honor your sight draft(s) drawn on us,
indicating our Credit number                     , for all or any part of this
Credit upon presentation of your draft drawn on us at our office specified in
paragraph one, or such other office as we may advise from time to time, on or
before the expiration date hereof, or any automatically extended expiry date.

Except as expressly stated herein, this undertaking is not subject to any
agreement, requirement or qualification. The obligation of                     
under this Credit is the individual obligation of                     , and is
in no way contingent upon reimbursement with respect thereto, or upon our
ability to perfect any lien, security interest or any other reimbursement.

This Letter of Credit is deemed to be automatically extended without amendment
for 12 months from the expiration date or any future expiration date, unless at
least thirty (30) days prior to such expiration date, we notify you by
registered mail that this Letter of Credit will not be renewed for any such
additional period.

This Letter of Credit is subject to and governed by the Laws of the State of
Illinois and the ICC Uniform Customs and Practice for Documentary Credits (ICC
Publication No. 600, July 2007, 1212 Avenue of the Americas, New York, NY 10036
(no later amendments or additions) and, in the event of any conflict, the Laws
of the State of Illinois will control. If this Credit expires during an
interruption of business as described in Article 36 of said Publication 600, the
Bank hereby specifically agrees to effect payment if this credit is drawn
against within thirty (30) days after the resumption of our business.

 

35



--------------------------------------------------------------------------------

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

ACE AMERICAN INSURANCE COMPANY

(the “Subscribing Reinsurer”)

as respects the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: December 31, 2013

(the “Contract”)

issued to and executed by

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

The Subscribing Reinsurer’s share in the interests and liabilities of the
Reinsurer as set forth in the Contract shall be:

 

  Section A Business:    33.00% part of the 20% quota share cession (i.e.,
33.00/20ths of the interests and liabilities of the Reinsurer)   Section B
Business:    33.00% part of the 60% quota share cession (i.e., 33.00/60ths of
the interests and liabilities of the Reinsurer)   Section C Business:    33.00%
part of the 60% quota share cession (i.e., 33.00/60ths of the interests and
liabilities of the Reinsurer)

The share of the Subscribing Reinsurer in the interests and liabilities of the
Reinsurer in respect of the Contract shall be separate and apart from the shares
of other subscribing reinsurers, if any, on the Contract. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of such
other subscribing reinsurers and in no event shall the Subscribing Reinsurer
participate in the interests and liabilities of such other subscribing
reinsurers.

This Agreement shall become effective on December 31, 2013 and shall be subject
to the provisions of the Term Article and the Special Termination Article and
all other terms and conditions of the Contract.

 

36



--------------------------------------------------------------------------------

Notwithstanding the foregoing, as respects the Subscribing Reinsurer’s
participation in the Contract, the following shall apply:

 

1. The following paragraph C shall apply in lieu of paragraph C of Article 3 –
Retention and Limit:

 

  C. Notwithstanding the above, it is agreed that the losses under Policies
subject to Section C hereunder shall not exceed 125.0% of the ceded Gross Net
Earned Premium Income as respects Policies subject to Section C for the term of
this Contract.

 

2. The following Commission Adjustment Article shall apply in lieu of Article 12
– Commission Adjustment:

This Article shall apply to only Section C of the Retention and Limit Article.

 

  A. The provisional commission allowed the Company shall be adjusted in
accordance with the provisions set forth herein. The adjusted commission rate
shall be calculated as follows and be applied to Net Premiums Earned:

 

  1. if the ratio of Losses Incurred to Net Premiums Earned is 79.0% or greater,
the adjusted commission rate shall be 16.0%;

 

  2. if the ratio of Losses Incurred to Net Premiums Earned is less than 79.0%,
but not less than 55.0%, the adjusted commission rate shall be 16.0%, plus
100.0% of the difference in percentage points between 79.0% and the actual ratio
of Losses Incurred to Net Premiums Earned;

 

  3. if the ratio of Losses Incurred to Net Premiums Earned is 55.0% or less,
the adjusted commission rate shall be 40.0%.

 

  B. Within 18 months following the inception of this Contract, and every six
months thereafter until all losses under Policies covered hereunder have been
settled, the Company shall calculate and report the adjusted commission on Net
Premiums Earned. Each calculation shall be based on cumulative transactions
hereunder from the beginning of this Contract through the date of adjustment. If
the adjusted commission on Net Premium Earned for the as of the date of
adjustment is less than commissions previously allowed by the Reinsurer, the
Company shall remit the difference to the Reinsurer with its report. However,
such report and remittance shall be made by the Company to the Reinsurer with
its report if the ratio of paid Losses Incurred to Net Premiums Earned exceeds
67.0%. If, for any calculation, the adjusted commission on Net Premiums Earned
is greater than commissions previously allowed by the Reinsurer on Net Premiums
Earned, the Reinsurer shall remit the difference to the Company as promptly as
possible after receipt and verification of the Company’s report.

 

37



--------------------------------------------------------------------------------

Premium and loss payments made to Guy Carpenter shall be deposited in a Premium
and Loss Account in accordance with Section 32.3(a)(1) of Regulation 98 of the
New York Insurance Department. The Subscribing Reinsurer consents to withdrawals
from said account in accordance with Section 32.3(a)(3) of the Regulation,
including interest and Federal Excise Tax.

Brokerage hereunder is 1.00% of gross ceded premium.

IN WITNESS WHEREOF, the Subscribing Reinsurer has caused this Agreement to be
executed by its duly authorized representative as follows:

on this 25th day of February, in the year 2014.

ACE TEMPEST RE USA, LLC

ON BEHALF OF

ACE AMERICAN INSURANCE COMPANY

                         /s/ Ace Tempest Re USA, LLC                        

Market Reference Number:

AFFIRMATIVE INSURANCE COMPANY

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

38



--------------------------------------------------------------------------------

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

THIRD POINT REINSURANCE COMPANY LTD.

(the “Subscribing Reinsurer”)

as respects the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: December 31, 2013

(the “Contract”)

issued to and executed by

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

The Subscribing Reinsurer’s share in the interests and liabilities of the
Reinsurer as set forth in the Contract shall be:

 

  Section A Business:    33.00% part of the 20% quota share cession (i.e.,
33.00/20ths of the interests and liabilities of the Reinsurer)   Section B
Business:    33.00% part of the 60% quota share cession (i.e., 33.00/60ths of
the interests and liabilities of the Reinsurer)   Section C Business:    33.00%
part of the 60% quota share cession (i.e., 33.00/60ths of the interests and
liabilities of the Reinsurer)

The share of the Subscribing Reinsurer in the interests and liabilities of the
Reinsurer in respect of the Contract shall be separate and apart from the shares
of other subscribing reinsurers, if any, on the Contract. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of such
other subscribing reinsurers and in no event shall the Subscribing Reinsurer
participate in the interests and liabilities of such other subscribing
reinsurers.

This Agreement shall become effective on December 31, 2013 and shall be subject
to the provisions of the Term Article and the Special Termination Article and
all other terms and conditions of the Contract.

 

39



--------------------------------------------------------------------------------

Notwithstanding the foregoing, as respects the Subscribing Reinsurer’s
participation in the Contract, the following shall apply:

 

1. Paragraph I of Article 14 – Definitions – is amended to read:

 

  I. “Losses Incurred” means ceded losses paid as of the effective date of
calculation, plus the ceded loss reserves outstanding, including incurred but
not reported, as of the same date, as respects only Section C Business.

For purposes of calculating the commission adjustment, Losses Incurred also
shall include reserves for Losses Incurred But Not Reported (hereinafter “IBNR
reserves”) which shall be calculated as follows:

 

  1. 18 months after inception of this Contract: 10.0%;

 

  2. 24 months after inception of this Contract: 8.0%;

 

  3. 30 months after inception of this Contract: 6.0%;

 

  4. 36 months after inception of this Contract: 4.0%;

 

  5. 42 months after inception of this Contract: 2.0%.

Computation of IBNR reserves will be eliminated for all subsequent calculations.

 

2. If the Subscribing Reinsurer’s “Excess Cash Position” on this Contract falls
below the accrued difference between the minimum and provisional ceding
commissions, then the Company shall have the option, within 30 days after
receiving notification of such, to either: (1) commute the Contract on a paid
loss (losses paid by the Subscribing Reinsurer), or (2) provide collateral, a
Letter of Credit or Trust Agreement, for full accrued difference between the
minimum and provisional ceding commissions. “Excess Cash Position” means cash
received by the Subscribing Reinsurer under this Contract, less ceding
commissions and losses paid by the Subscribing Reinsurer.

Premium and loss payments made to Guy Carpenter shall be deposited in a Premium
and Loss Account in accordance with Section 32.3(a)(1) of Regulation 98 of the
New York Insurance Department. The Subscribing Reinsurer consents to withdrawals
from said account in accordance with Section 32.3(a)(3) of the Regulation,
including interest and Federal Excise Tax.

 

40



--------------------------------------------------------------------------------

Brokerage hereunder is 1.00% of gross ceded premium.

IN WITNESS WHEREOF, the Subscribing Reinsurer has caused this Agreement to be
executed by its duly authorized representative as follows:

on this 20th day of February, in the year 2014.

THIRD POINT REINSURANCE COMPANY LTD.

                         /s/ Third Point Reinsurance Company
LTD                        

Market Reference Number:

AFFIRMATIVE INSURANCE COMPANY

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

41



--------------------------------------------------------------------------------

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

TOKIO MILLENNIUM RE AG

(the “Subscribing Reinsurer”)

as respects the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: December 31, 2013

(the “Contract”)

issued to and executed by

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

The Subscribing Reinsurer’s share in the interests and liabilities of the
Reinsurer as set forth in the Contract shall be:

 

  Section A Business:    21.50% part of the 20% quota share cession (i.e.,
21.50/20ths of the interests and liabilities of the Reinsurer)   Section B
Business:    21.50% part of the 60% quota share cession (i.e., 21.50/60ths of
the interests and liabilities of the Reinsurer)   Section C Business:    21.50%
part of the 60% quota share cession (i.e., 21.50/60ths of the interests and
liabilities of the Reinsurer)

The share of the Subscribing Reinsurer in the interests and liabilities of the
Reinsurer in respect of the Contract shall be separate and apart from the shares
of other subscribing reinsurers, if any, on the Contract. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of such
other subscribing reinsurers and in no event shall the Subscribing Reinsurer
participate in the interests and liabilities of such other subscribing
reinsurers.

This Agreement shall become effective on December 31, 2013 and shall be subject
to the provisions of the Term Article and the Special Termination Article and
all other terms and conditions of the Contract.

 

42



--------------------------------------------------------------------------------

Notwithstanding the foregoing, as respects the Subscribing Reinsurer’s
participation in the Contract, the following paragraph C shall apply in lieu of
paragraph C of Article 3 – Retention and Limit:

 

  C. Notwithstanding the above, it is agreed that the Combined Ratio as respects
business under Policies subject to Section C Business hereunder shall not exceed
125% for the term of this Contract. For purposes of this paragraph, “Combined
Ratio” shall mean the sum of Loss Incurred to Net Premiums Earned ratio and
ceding commission to Gross Net Written Premium Income ratio.

Premium and loss payments made to Guy Carpenter shall be deposited in a Premium
and Loss Account in accordance with Section 32.3(a)(1) of Regulation 98 of the
New York Insurance Department. The Subscribing Reinsurer consents to withdrawals
from said account in accordance with Section 32.3(a)(3) of the Regulation,
including interest and Federal Excise Tax.

Brokerage hereunder is 1.00% of gross ceded premium.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as follows:

on this 21st day of February, in the year 2014.

TOKIO MILLENNIUM RE AG

                         /s/ Tokio Millenium Re AG                        

Market Reference Number:

AFFIRMATIVE INSURANCE COMPANY

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

43



--------------------------------------------------------------------------------

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

SCOR REINSURANCE COMPANY

(the “Subscribing Reinsurer”)

as respects the

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

Effective: December 31, 2013

(the “Contract”)

issued to and executed by

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

(the “Company”)

The Subscribing Reinsurer’s share in the interests and liabilities of the
Reinsurer as set forth in the Contract shall be:

 

  Section A Business:    12.50% part of the 20% quota share cession (i.e.,
12.50/20ths of the interests and liabilities of the Reinsurer)   Section B
Business:    12.50% part of the 60% quota share cession (i.e., 12.50/60ths of
the interests and liabilities of the Reinsurer)   Section C Business:    12.50%
part of the 60% quota share cession (i.e., 12.50/60ths of the interests and
liabilities of the Reinsurer)

The share of the Subscribing Reinsurer in the interests and liabilities of the
Reinsurer in respect of the Contract shall be separate and apart from the shares
of other subscribing reinsurers, if any, on the Contract. The interests and
liabilities of the Subscribing Reinsurer shall not be joint with those of such
other subscribing reinsurers and in no event shall the Subscribing Reinsurer
participate in the interests and liabilities of such other subscribing
reinsurers.

This Agreement shall become effective on December 31, 2013 and shall be subject
to the provisions of the Term Article and the Special Termination Article and
all other terms and conditions of the Contract.

 

44



--------------------------------------------------------------------------------

Notwithstanding the foregoing, as respects the Subscribing Reinsurer’s
participation in the Contract, the following shall apply:

 

1. The following paragraph C shall apply in lieu of paragraph C of Article 3 –
Retention and Limit:

 

  C. Notwithstanding the above, it is agreed that the losses under Policies
subject to Section C hereunder shall not exceed 125.0% of the ceded Gross Net
Earned Premium Income as respects Policies subject to Section C for the term of
this Contract.

 

2. The following Commission Adjustment Article shall apply in lieu of Article 12
– Commission Adjustment:

This Article shall apply only to Section C Business.

 

  A. The provisional commission allowed the Company shall be adjusted in
accordance with the provisions set forth herein. The adjusted commission rate
shall be calculated as follows and be applied to Net Premiums Earned:

 

  1. if the ratio of Losses Incurred to Net Premiums Earned is 79.0% or greater,
the adjusted commission rate shall be 16.0%;

 

  2. if the ratio of Losses Incurred to Net Premiums Earned is less than 79.0%,
but not less than 55.0%, the adjusted commission rate shall be 16.0%, plus
100.0% of the difference in percentage points between 79.0% and the actual ratio
of Losses Incurred to Net Premiums Earned;

 

  3. if the ratio of Losses Incurred to Net Premiums Earned is 55.0% or less,
the adjusted commission rate shall be 40.0%.

 

  B. Within 18 months following the inception of this Contract, and every six
months thereafter until all losses under Policies covered hereunder have been
settled, the Company shall calculate and report the adjusted commission on Net
Premiums Earned. Each calculation shall be based on cumulative transactions
hereunder from the beginning of this Contract through the date of adjustment. If
the adjusted commission on Net Premium Earned for the as of the date of
adjustment is less than commissions previously allowed by the Reinsurer, the
Company shall remit the difference to the Reinsurer with its report. However,
such report and remittance shall be made by the Company to the Reinsurer with
its report if the ratio of paid Losses Incurred to Net Premiums Earned exceeds
67.0%. If, for any calculation, the adjusted commission on Net Premiums Earned
is greater than commissions previously allowed by the Reinsurer on Net Premiums
Earned, the Reinsurer shall remit the difference to the Company as promptly as
possible after receipt and verification of the Company’s report.

 

45



--------------------------------------------------------------------------------

3. The provision for service of process set forth in Article 29 – Service of
Suit shall apply to the Subscribing Reinsurer, except that service of process
shall be made upon General Counsel, SCOR Reinsurance Company, 199 Water Street,
New York, New York 10038, and, where required by law, shall additionally be made
upon the Superintendent, Commissioner or Director of Insurance in the state of
the Company’s domicile. The provisions of the Service of Suit Article shall only
aid, and not conflict with or override, any provisions in the Contract governing
dispute resolution.

 

4. Paragraph B of Article 25 – Confidentiality – is amended to read:

 

  B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, except for affiliated
companies performing services related to this Contract, except:

Premium and loss payments made to Guy Carpenter shall be deposited in a Premium
and Loss Account in accordance with Section 32.3(a)(1) of Regulation 98 of the
New York Insurance Department. The Subscribing Reinsurer consents to withdrawals
from said account in accordance with Section 32.3(a)(3) of the Regulation,
including interest and Federal Excise Tax.

Brokerage hereunder is 1.00% of gross ceded premium.

IN WITNESS WHEREOF, the Subscribing Reinsurer has caused this Agreement to be
executed by its duly authorized representative as follows:

on this 20th day of February, in the year 2014.

SCOR REINSURANCE COMPANY

                         /s/ SCOR Reinsurance Company                        

Market Reference Number:

AFFIRMATIVE INSURANCE COMPANY

AUTOMOBILE QUOTA SHARE REINSURANCE CONTRACT

 

46